Nichols, Chief Justice.
This is an appeal from the denial of a temporary injunction to stop the foreclosure and sale of real property under a security deed. The grantees in the security deed bid the property in at the foreclosure sale.
The appellees have filed a motion to dismiss on the ground of mootness. The appellant failed to seek a supersedeas. The sale was completed on January 2,1979. This appeal is moot (Howard v. Smith, 226 Ga. 850 (178 SE2d 159) (1970); Cotton v. First Nat. Bank of Gwinnett County, 235 Ga. 511 (220 SE2d 132) (1975)), although the case itself would not be moot. Faulkner v. Ga. Power Co., 241 Ga. 618 (247 SE2d 80) (1978).

Appeal dismissed.


All the Justices concur.